Citation Nr: 0838723	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-24 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims of entitlement to service connection for 
headaches and asthma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran contends that he developed asthma in service and 
was hospitalized for treatment of asthma in Germany.  He 
additionally asserts that he was involved in a motor vehicle 
accident while stationed in Germany, as a result of which he 
sustained a concussion.  He states that he was hospitalized 
for treatment of his injuries following the accident and that 
he has continued to have headaches since the accident.

In October 2003, the RO requested the veteran's service 
medical records for his period of active service from January 
1966 to December 1967 from the National Personnel Records 
Center (NPRC).  Approximately two weeks later, the NPRC 
mailed records associated with the veteran's February 1985 
enlistment in the Army Reserve.  No other records were 
submitted to the RO.  Significantly, the NPRC did not 
indicate whether records associated with the veteran's active 
service from January 1966 to December 1967 were unavailable.  
Accordingly, it remains unclear to the Board whether the 
records associated with the veteran's period of active 
service are available.  Because the veteran asserts that he 
was treated for both asthma and headaches or a head injury in 
service, and his active service records have not yet been 
associated with the claims file, the Board finds that a 
remand is necessary in order that a search for records 
associated with the veteran's period of active service may be 
conducted.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the veteran provide 
more specific information as to the 
approximate month and year during which 
he was treated for respiratory problems 
and for injuries sustained in a motor 
vehicle accident in Frankfort, Germany.  
Then, obtain and associate with the 
claims file records pertaining to such 
treatment from the hospital(s).  If the 
veteran does not respond to the request 
for additional information, again 
request the records associated with the 
veteran's period of active service from 
January 1966 to December 1967.  A 
formal determination, pursuant to 38 
C.F.R. § 3.159(c)(2), must be entered 
if it is determined that the above 
records do not exist or that efforts to 
obtain them would be futile.  In the 
event that it is determined that the 
records are unavailable, provide the 
veteran with appropriate notice under 
38 C.F.R. § 3.159(c), and give him an 
opportunity to respond.

2.  Then, readjudicate the veteran's 
claims for service connection for 
headaches and asthma.  If the decisions 
remain adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




